Title: James Madison to Thomas Jefferson Randolph, 19 September 1830
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Sept. 19. 1830
                            
                        
                        
                            
                        I inclose a letter from Col. Colonna, with a copy of my answer. I am afraid he will be startled at the Title
                            of Tutor if he attatches to it as I suspect he will, an inferiority to that he has underscored. Wishing you well thro the
                            conflicting sensibilities & anticipation you may have to deal with I renew to you my cordial salutations.
                        
                            
                                
                            
                        
                    